Order unanimously affirmed without costs. Memorandum: Family Court properly granted the petition to terminate the parental rights of respondent mother, based on clear and convincing evidence that, by reason of mental retardation, she is presently and in the foreseeable future unable to provide adequate care for her children (see, Matter of Joyce T., 65 NY2d 39; Matter of Kimberly J., 216 AD2d 940; Matter of Jammie CC., 149 AD2d 822, 823). (Appeal from Order of Jefferson County Family Court, Hunt, J. — Termination of Parental Rights.) Present— Denman, P. J., Lawton, Wesley, Doerr and Balio, JJ.